 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11 JACOBSON WAREHOUSE                             Case No. 3:19-cv-01885-MMA-LL
   COMPANY, INC. d/b/a XPO
12 LOGISTICS SUPPLY CHAIN, an Iowa
   corporation,                                   ORDER GRANTING JOINT
13              Plaintiff,                        MOTION FOR CONTINUANCE OF
                                                  DIMSISSAL DEADLINE
14            v.
15 SAMSUNG SDS AMERICA, INC., a                   [ECF No. 19]
   California corporation,
16
                Defendant.
17
18
              Upon considering the papers submitted, and good cause appearing, the parties’
19
     joint motion for continuance of the dismissal deadline [ECF No. 19] is GRANTED.
20
     The parties have until April 2, 2020 to submit a joint motion for dismissal and
21
     proposed order on the same. A proposed order on the joint motion for dismissal must
22
     be e-mailed to the district judge's chambers1 on the same day. If the signed joint
23
     motion for dismissal is timely filed, the parties and attorneys are not required to make
24
     any further appearances before Judge Lopez.
25
26
     1
27   The proposed order shall be e-mailed pursuant to section 2(h) of the United States
   District Court for the Southern District of California's Electronic Case Filing
28 Administrative Policies and Procedures Manual, available at www.casd.uscourts.gov.

                                                -1-              Case No. 3:19-cv-01885-MMA-LL
     SMRH:4837-4975-0710.1        ORDER GRANTING JOINT MOTION FOR DISMISSAL WITH PREJUDICE
 1            If the fully executed joint motion for dismissal is not filed by April 2, 2020,
 2 then all counsel of record and unrepresented parties are required to appear in person
 3 for a Settlement Disposition Conference. The Settlement Disposition Conference will
 4 be held on April 9, 2020 at 9:30 a.m. in Courtroom 2B.
 5            If counsel of record or any unrepresented party fails to appear at the Settlement
 6 Disposition Conference, or the parties fail to file the signed joint motion for dismissal
 7 in a timely manner, the Court will issue an order to show cause why sanctions should
 8 not be imposed for failing to comply with this Order.
 9            IT IS SO ORDERED.
10
     Dated: March 4, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 -2-                Case No. 3:19-cv-01885-MMA-LL
     SMRH:4837-4975-0710.1                             ORDER GRANTING JOINT MOTION TO EXTEND
                                                        DEADLINE TO RESPOND TO THE COMPLAINT
